6

Case 4:21-cr-00340-JFH Document 17 Filed in USDC ND/OK on 08/02/21 Page 1 of 4

FILED

AUG 0 2 2021

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA Mar k C. McCartt, Clerk

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

ALEXANDER NICHOLAUS
SWEET,

Defendant.

THE GRAND JURY CHARGES:

 

S. DISTRICT COURT
Case No. 2 1 CR

INDICTMENT

[COUNT ONE: 18 U.S.C. § 2422(b)
— Coercion and Enticement of a
Minor;

COUNT TWO: 18 U.S.C. §§
2251(a) and 2251(e) — Production of
Child Pornography;

COUNT THREE: 18 U.S.C. §§
2252(a)(2) and 2252(b)(1) — Receipt
of Child Pornography;

COUNT FOUR: 18 U.S.C. §§
2252(a)(4) and 2252(b)(2) -
Possession of Child Pornography]

COUNT ONE
[18 U.S.C. § 2422(b)]

From September 2019, to on or about July 26, 2021, in the Northern District of

Oklahoma, the defendant, ALEXANDER NICHOLAUS SWEET, did use any

facility of interstate and foreign commerce to knowingly persuade, induce, entice,

and coerce, and attempt to persuade, induce, entice, and coerce, M.L.C., a minor

who had not attained the age of 18 years and whose identity is known to the Grand

Jury, to engage in any sexual activity for which any person could be charged with an

offense.

All in violation of Title 18, United States Code, Section 2422(b).
Case 4:21-cr-00340-JFH Document 17 Filed in USDC ND/OK on 08/02/21 Page 2 of 4

COUNT TWO
[18 U.S.C. §§ 2251(a) and 2251(e)]

From September 2019, to on or about July 26, 2021, in the Northern District of
Oklahoma, the defendant, ALEXANDER NICHOLAUS SWEET, did employ,
use, persuade, induce, entice, and coerce M.L.C., a minor whose identity is known
to the Grand Jury, to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct, which depiction was produced using
materials that had been mailed, shipped, and transported in and affecting interstate
and foreign commerce by any means, including by computer and cellular phone, and
were mailed, transported and transmitted using a means and facility of interstate and
foreign commerce and in or affecting interstate commerce, including by computer

and cellular phone.

All in violation of Title 18, United States Code, Sections 2251(a) and 2251(e).
Case 4:21-cr-00340-JFH Document 17 Filed in USDC ND/OK on 08/02/21 Page 3 of 4

COUNT THREE
[18 U.S.C. §§ 2252(a)(2) and 2252(b)(1)]

From September 2019, to on or about July 26, 2021, in the Northern District of
Oklahoma the defendant, ALEXANDER NICHOLAUS SWEET, knowingly
received and distributed visual depictions of a minor engaging in sexually explicit
conduct in one or more image files and video files, using any means and facility of
interstate and foreign commerce, and that had been shipped and transported in and
affecting interstate and foreign commerce, and which contained materials that had
been so shipped and transported, by any means including by computer. The
production of such visual depictions involved the use of a minor engaging in sexually
explicit conduct and the visual depictions were of such conduct.

All in violation of Title 18, United States Code, Sections 2252(a)(2) and 2252(b)(1).
Case 4:21-cr-00340-JFH Document 17 Filed in USDC ND/OK on 08/02/21 Page 4 of 4

COUNT FOUR
[18 U.S.C. §§ 2252(a)(4) and 2252(b)(2)]

From September 2019, to on or about July 26, 2021, in the Northern District of
Oklahoma the defendant, ALEXANDER NICHOLAUS SWEET, knowingly
possessed and knowingly accessed with intent to view visual depictions of a minor
engaging in sexually explicit conduct in one or more image files and video files. The
production of the visual depictions involved the use of a minor engaging in sexually

explicit conduct.

All in violation of Title 18, United States Code, Sections 2252(a)(4) and

2252(b)(2).

CLINTON J. JOHNSON A TRUE BILL
Acting United States Attorney

[A a = /s/ Grand Jury Foreperson

D. EDWARD SNOW Grand Jury Foreperson
Assistant United States Attorney
